Citation Nr: 0825023	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
September 1988.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD.  

Based on the medical evidence of record, the issue has been 
modified as noted on the cover.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a current diagnosis of PTSD, and his service 
and current medical records indicate that he was being 
treated for depression.  He states that his symptoms include 
significant problems sleeping, nightmares, night sweats, 
crying spells, and feeling depressed.  He notes that he has 
isolated himself from family and friends, and his symptoms 
have caused him problems at work.  He has been treated for 
his symptoms since August 2001.  

The veteran served as a military policeman (dog handler) and 
a veterinary specialist.  He states that he experienced 
numerous stressors while in service that resulted in PTSD.  
He relates an incident as a trainee where he saw another 
trainee beaten by his peers for failing to maintain an 
appropriate pace in drills.  He recalled having associations 
with a number of people who committed suicide while he was in 
service.  He also notes that he was involved in an incident 
where a fellow soldier was blown up at a grenade range.  
There is no independent confirmation of the occurrence of 
these incidents available in personnel or service medical 
records.  However, service medical records note findings of 
depression in service.  A February 1985 service medical 
record shows the vet complaining of depression.  Recent 
medical records show the veteran was found to be depressed on 
objective evaluation.  Treatment notes also discuss various 
other potential stressors that occurred when the veteran was 
not in service, such as the veteran's brother being murdered 
in 2005.  

As the record shows the veteran has a current diagnosis of 
depression and in service findings of depression, a VA 
medical examination should be provided to determine whether 
there is any relationship between the current diagnosis and 
any in service event.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has any psychiatric 
disorder, to include PTSD and depression, 
which is at least as likely as not related 
to any event in service.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

